135 N.J. Super. 35 (1975)
342 A.2d 566
BEVERLY ROSS, PLAINTIFF-RESPONDENT,
v.
DAVID J. ROSS, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted June 9, 1975.
Decided June 26, 1975.
Before Judges MICHELS, MORGAN and MILMED.
Mr. John C. Love, attorney for the appellant (Mr. Melvin Randall on the brief).
No brief was filed on behalf of the respondent.
PER CURIAM.
The order of the Essex County Juvenile and Domestic Relations Court under review is affirmed substantially for the reasons expressed by Judge Bellfatto in his opinion of December 5, 1973, reported at 126 N.J. Super. 394 (J.D.R. Ct. 1973).